DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first substrate overlapping the thin film encapsulation layer, disposed more adjacent to the color conversion layer than the thin film encapsulation layer, and including a thin film transistor disposed on the first substrate, and wherein the thickness of the first substrate is less than that of the thin film encapsulation layer, and light emitted from the display panel passes through the color conversion panel.”
Claims 2-7 are allowable due to dependency to claim 1.
US 20130242228 A1 to Park et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Park discloses various limitations of base claim 1: a display device comprising: a color conversion panel (Fig. 2 upper panel 200); and 5a display panel overlapping the color conversion panel (Fig. 2 lower panel 100), wherein the color conversion panel includes a third substrate (Fig. 2 upper substrate 210), a light blocking member (Fig. 2 upper light blocking member 221), a color conversion layer (at least Fig. 2 red color filter 230R 
However, Park does not disclose that “a first substrate overlapping the thin film encapsulation layer, disposed more adjacent to the color conversion layer than the thin film encapsulation layer, and including a thin film transistor disposed on the first substrate, and wherein the thickness of the first substrate is less than that of the thin film encapsulation layer, and light emitted from the display panel passes through the color conversion panel.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a thin film transistor disposed on the second substrate, and wherein the thickness of the second substrate is less than that of the first substrate, and light emitted from the display panel passes through the color conversion panel.”
Claims 9-14 are allowable due to dependency to claim 8.
US 20130242228 A1 to Park et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  Specifically, Park discloses various limitations of base claim 8: a display device comprising: a color conversion panel (Fig. 2 upper panel 200); and 5a display panel 
However, Park does not disclose that “a thin film transistor disposed on the second substrate, and wherein the thickness of the second substrate is less than that of the first substrate, and light emitted from the display panel passes through the color conversion panel.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871